EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

HAVE GUN WILL TRAVEL ENTERTAINMENT, INC.

 

a Nevada Corporation

 

and

 

FORTUNE DELIGHT HOLDINGS GROUP LTD.

 

A British Virgin Islands Ltd.

 

and

 

WU JUN RUI AND THE SHAREHOLDERS LISTED ON COMPOSITE EXHIBIT A ATTACHED HERETO

 

Dated as of May 5, 2015

 

 
1


--------------------------------------------------------------------------------




 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 1st day of May 2015, by and between HAVE GUN WILL TRAVEL
ENTERTAINMENT, INC., a Nevada corporation (the “Company”), with offices at
Flat/RM C, 15/F, Full Win Commercial Centre, 573 Nathan Road, Kowloon, Hong
Kong, China and Fortune Delight Holdings Group Ltd., a British Virgin Islands
Ltd. (“FDHG”), with offices at Flat/RM C, 15/F, Full Win Commercial Centre, 573
Nathan Road, Kowloon, Hong Kong, China and Wu Jun Rui and the shareholders set
forth on Composite Exhibit A (the “Shareholders”), upon the following premises:

  

Premises

 

WHEREAS, The Company is a publicly held corporation organized under the laws of
the State of Nevada;

 

WHEREAS, FDHG is a privately-held company organized under the laws of the
British Virgin Islands;

 

WHEREAS, The Company agrees to acquire the 50,000 issued and outstanding shares
of FDHG (representing 100% of FDHG’s issued and outstanding common stock) from
the Shareholders in exchange for the issuance of 59,620,000 shares of the
Company’s common stock, par value $.001 per share and 5,000,000 shares of the
Company’s preferred stock, par value $.001 per share (the “Exchange”) On the
Closing Date, the Shareholders will become the shareholders of the Company and
FDHG will become a wholly-owned subsidiary of the Company.

  

WHEREAS, for Federal income tax purposes, it is intended that the Exchange
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”); and

 

Agreement

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF FDHG AND THE SHAREHOLDERS

 

As an inducement to, and to obtain the reliance of the Company, except as set
forth in the FDHG Schedules (as hereinafter defined), FDHG represents and
warrants to the Company and each of the Shareholders that as of the date hereof
and the Closing Date (as hereinafter defined), as follows:

 

Section 1.01 Incorporation. FDHG is a company duly organized, validly existing,
and in good standing under the laws of the British Virgin Islands and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Included in the FDHG Schedules
is a complete and correct copy of the charter documents of FDHG as in effect on
the date hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of FDHG’s charter documents. FDHG has taken all actions required by
law, its charter documents, or otherwise to authorize the execution, delivery
and performance of this Agreement. FDHG has full power, authority, and legal
capacity and has taken all action required by law, it’s charter documents, and
otherwise to consummate the transactions herein contemplated.

 

 
2


--------------------------------------------------------------------------------




 

Section 1.02 Authorized Shares and Capital. The authorized number of common
shares, $1.00 par value, of FDHG is 50,000 with 50,000 shares issued and
outstanding. The issued and outstanding shares are validly issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. FDHG is authorized to issue Nil shares of preferred stock, $1.00
par value, none of which are issued and outstanding.

 

Section 1.03 Subsidiaries and Predecessor Corporations. FDHG does not have any
subsidiaries, and does not own, beneficially or of record, any shares of any
other corporation.

 

Section 1.04 Financial Statements.

 

(a) Prior to Closing, FDHG shall provide the Company with FDHG’s (i) the balance
sheets of FDHG as of March 31, 2015 and the related statements of operations,
stockholders’ equity and cash flows for the period ended March 31, 2015 (the
“FDHG Financial Statements”).

 

(b) All such financial statements shall be prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved. The FDHG balance sheets shall be true and accurate and present fairly
as of their respective dates the financial condition of FDHG. As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, FDHG shall have no liabilities or obligations (absolute or contingent)
which should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein will be properly reported and present fairly the value of the
assets of FDHG, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows will reflect
fairly the information required to be set forth therein by generally accepted
accounting principles.

 

(c) FDHG has duly and punctually paid all Governmental fees and taxation which
it has become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and FDHG has made
any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 

(d) The books and records, financial and otherwise, of FDHG are in all material
aspects complete and correct and have been maintained in accordance with good
business and accounting practices.

 

(e) All of FDHG’s assets are reflected on its financial statements, and, except
as set forth in the FDHG Schedules or the financial statements of FDHG or the
notes thereto, FDHG has no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.

 

Section 1.05 Information. The information concerning FDHG set forth in this
Agreement and in the FDHG Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, FDHG has
fully disclosed in writing to the Company (through this Agreement or the FDHG
Schedules) all information relating to matters involving FDHG or its assets or
its present or past operations or activities which (i) indicated or may
indicate, in the aggregate, the existence of a greater than $50,000 liability,
(ii) have led or may lead to a competitive disadvantage on the part of FDHG or
(iii) either alone or in aggregation with other information covered by this
Section, otherwise have led or may lead to a material adverse effect on FDHG,
its assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.

 

Section 1.06 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of FDHG.

 

 
3


--------------------------------------------------------------------------------




 

Section 1.07 Absence of Certain Changes or Events. Since March 31, 2015, or such
other date as provided for herein:

 

(a) there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of FDHG;

 

(b) FDHG has not (i) amended its Certificate of Incorporation since October 10,
2013; (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its shares;
(iii) made any material change in its method of management, operation or
accounting, (iv) entered into any other material transaction other than sales in
the ordinary course of its business; or (v) made any increase in or adoption of
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its officers, directors, or employees; and

 

(c) FDHG has not (i) granted or agreed to grant any options, warrants or other
rights for its stocks, bonds or other corporate securities calling for the
issuance thereof, (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except as disclosed herein and except liabilities incurred in the ordinary
course of business; (iii) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights or canceled, or agreed to cancel, any
debts or claims; or (iv) issued, delivered, or agreed to issue or deliver any
stock, bonds or other corporate securities including debentures (whether
authorized and unissued or held as treasury stock) except in connection with
this Agreement.

 

Section 1.08 Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of FDHG after
reasonable investigation, threatened by or against FDHG or affecting FDHG or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
FDHG does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.

 

Section 1.09 Contracts.

 

(a) All “material” contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which FDHG is a party or by which it or any
of its assets, products, technology, or properties are bound other than those
incurred in the ordinary course of business have been previously disclosed to
the Company or the Shareholders. A “material” contract, agreement, franchise,
license agreement, debt instrument or commitment is one which (i) will remain in
effect for more than six (6) months after the date of this Agreement or (ii)
involves aggregate obligations of at least fifty thousand dollars ($50,000);

 

(b) All contracts, agreements, franchises, license agreements, and other
commitments to which FDHG is a party or by which its properties are bound and
which are material to the operations of FDHG taken as a whole are valid and
enforceable by FDHG in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
and

 

(c) Except as previously disclosed to the Company or the Shareholders or
reflected in the most recent FDHG balance sheet, FDHG is not a party to any oral
or written (i) contract for the employment of any officer or employee; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation; (vi)
collective bargaining agreement; or (vii) agreement with any present or former
officer or director of FDHG.

 

 
4


--------------------------------------------------------------------------------




 

Section 1.10 Compliance With Laws and Regulations. To the best of its knowledge,
FDHG has complied with all applicable statutes and regulations of any federal,
state, or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of FDHG or except to the extent
that noncompliance would not result in the occurrence of any material liability
for FDHG.

 

Section 1.11 Approval of Agreement. This Agreement has been duly and validly
authorized and executed and delivered on behalf of FDHG and the Shareholders and
this Agreement constitutes a valid and binding agreement of FDHG and the
Shareholders enforceable in accordance with its terms.

 

Section 1.12 FDHG Schedules. FDHG has delivered to the Company the following
schedules, which are collectively referred to as the “FDHG Schedules” and which
consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the chief executive officer of FDHG as complete,
true, and correct as of the date of this Agreement in all material respects:

 

(a) a schedule containing complete and correct copies of the Certificate of
Incorporation of FDHG and the Bylaws, each as in effect as of the date of this
Agreement;

 

(b) a schedule containing the financial statements of FDHG identified in
paragraph 1.04(a);

 

(c) a schedule setting forth any information, together with any required copies
of documents, required to be disclosed in the FDHG Schedules by Sections 1.01
through 1.11.

 

FDHG shall cause the FDHG Schedules and the instruments and data delivered to
the Company hereunder to be promptly updated after the date hereof up to and
including the Closing Date.

 

Section 1.13 Valid Obligation. This Agreement and all agreements and other
documents executed by FDHG in connection herewith constitute the valid and
binding obligations of FDHG, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 1.14 Investment Representations.

 

(a) Investment Purpose. As of the date hereof, the Shareholders understand and
agree that the consummation of this Agreement including the delivery of the
Exchange Consideration (as hereinafter defined) to the Shareholders in exchange
for the FDHG Shares as contemplated hereby constitutes the offer and sale of
securities under the Securities Act of 1933, as amended (the “Securities Act “)
and applicable state statutes and that the FDHG Shares are being acquired for
the Shareholders’ own account and not with a present view towards the public
sale or distribution thereof, except pursuant to sales registered or exempted
from registration under the Securities Act; provided, however, that by making
the representations herein, the Shareholders do not agree to hold any of the
Exchange Consideration for any minimum or other specific term and reserves the
right to dispose of the Exchange Consideration at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act.

 

(b) Accredited Investor Status. Each of the Shareholders is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).

 

(c) Reliance on Exemptions. Each of the Shareholders understands that the
Exchange Consideration is being offered and sold to the Shareholders in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Shareholders’ compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Shareholders
set forth herein in order to determine the availability of such exemptions and
the eligibility of the Shareholders to acquire the Exchange Consideration.

 

 
5


--------------------------------------------------------------------------------




 

(d) Information. The Shareholders and their advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Exchange
Consideration which have been requested by the Shareholders or their advisors.
The Shareholders and their advisors, if any, have been afforded the opportunity
to ask questions of the Company. Notwithstanding the foregoing, the Company has
not disclosed to the Shareholders any material nonpublic information and will
not disclose such information unless such information is disclosed to the public
prior to or promptly following such disclosure to the Shareholders. The
Shareholders understand that its investment in the Exchange Consideration
involves a significant degree of risk. The Shareholders are not aware of any
facts that may constitute a breach of any of the Company’s representations and
warranties made herein.

 

(e) Governmental Review. Each of the Shareholders understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Exchange
Consideration.

 

(f) Transfer or Re-sale. Each of the Shareholders understands that (i) the sale
or re-sale of the Exchange Consideration has not been and is not being
registered under the Securities Act or any applicable state securities laws, and
the Exchange Consideration may not be transferred unless (a) the Exchange
Consideration is sold pursuant to an effective registration statement under the
Securities Act, (b) the Shareholders shall have delivered to the Company, at the
cost of the Shareholders, an opinion of counsel that shall be in form, substance
and scope customary for opinions of counsel in comparable transactions to the
effect that the Exchange Consideration to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration, which opinion shall
be accepted by the Company, (c) the Exchange Consideration is sold or
transferred to an “affiliate” (as defined in Rule 144 promulgated under the
Securities Act (or a successor rule) (“Rule 144”)) of the Shareholders who agree
to sell or otherwise transfer the Exchange Consideration only in accordance with
this Section and who is an Accredited Investor, (d) the Exchange Consideration
is sold pursuant to Rule 144, or (e) the Exchange Consideration is sold pursuant
to Regulation S under the Securities Act (or a successor rule) (“Regulation S”),
and the Shareholders shall have delivered to the Company, at the cost of the
Shareholders, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in corporate transactions, which opinion shall
be accepted by the Company; (ii) any sale of such Exchange Consideration made in
reliance on Rule 144 may be made only in accordance with the terms of said Rule
and further, if said Rule is not applicable, any re-sale of such Exchange
Consideration under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder; and
(iii) neither the Company nor any other person is under any obligation to
register such Exchange Consideration under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Exchange Consideration may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 

(g) Legends. Each of the Shareholders understands that the shares of the
Company’s common stock and preferred stock, if applicable, that comprise the
Exchange Consideration (the “Exchange Shares”) and, until such time as the
Exchange Shares have been registered under the Securities Act may be sold
pursuant to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Exchange Shares may bear a restrictive legend in substantially the following
form (and a stop-transfer order may be placed against transfer of the
certificates for such Exchange Shares):

  

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE COMPANY), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

 
6


--------------------------------------------------------------------------------




 

FURTHERMORE, HOLDERS OF THE SECURITIES WILL NOT BE ENTITLED TO VOTING RIGHTS OR
DIVIDENDS DURING THE QUARTERLY PERIOD OF TIME IN WHICH THE SECURITIES ARE USED
IN A STOCK LOAN TRANSACTION AS PROVIDED FOR IN THE COMPANY’S AMENDED AND
RESTATED ARTICLES OF INCORPORATION FILED WITH THE NEVADA SECRETARY OF STATE ON
MAY 22, 2014.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Exchange Share upon which
it is stamped, if, unless otherwise required by applicable state securities
laws, (a) the Exchange Shares are registered for sale under an effective
registration statement filed under the Securities Act or otherwise may be sold
pursuant to Rule 144 or Regulation S without any restriction as to the number of
securities as of a particular date that can then be immediately sold, or (b)
such holder provides the Company with an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Exchange Shares may be made
without registration under the Securities Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected. Rach of the
Shareholders agrees to sell all Exchange Shares, including those represented by
a certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any.

 

(h) Residency. Each of the Shareholders is a resident of the jurisdiction set
forth immediately below the Shareholders’ name on the signature pages hereto or
provided separately to the Company.

 

ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

 

As an inducement to, and to obtain the reliance of FDHG and the Shareholders,
except as set forth in the Company Schedules (as hereinafter defined), the
Company represents and warrants, as of the date hereof and as of the Closing
Date, as follows:

 

Section 2.01 Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted. Included in the Company
Schedules are complete and correct copies of the certificate of incorporation
and bylaws of the Company as in effect on the date hereof. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, violate any provision of the Company’s certificate
of incorporation or bylaws. The Company has taken all action required by law,
its certificate of incorporation, its bylaws, or otherwise to authorize the
execution and delivery of this Agreement, and the Company has full power,
authority, and legal right and has taken all action required by law, its
certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.

 

Section 2.02 Capitalization. The Company’s authorized capitalization consists of
(a) 70,000,000 shares of common stock, par value $0.001 per share (the “Company
Common Stock”), of which 10,380,000 shares are issued and outstanding, and (b)
5,000,000 shares of preferred stock, par value $.001 per share, none of which
are issued and outstanding. All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any person.

 

Section 2.03 Subsidiaries and Predecessor Corporations. The Company does not
have any predecessor corporation(s), no subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation.

 

 
7


--------------------------------------------------------------------------------




 

Section 2.04 SEC Reports. The Company has filed all reports required to be filed
by it under the Securities Act and the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) of the Exchange Act, (the “SEC Reports”).

 

Section 2.05 Information. The information concerning the Company set forth in
this Agreement and the Company Schedules is complete and accurate in all
material respects and does not contain any untrue statements of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading. In addition,
the Company has fully disclosed in writing to the Shareholders (through this
Agreement or the Company Schedules) all information relating to matters
involving the Company or its assets or its present or past operations or
activities which (i) indicated or may indicate, in the aggregate, the existence
of a greater than $50,000 liability , (ii) have led or may lead to a competitive
disadvantage on the part of the Company or (iii) either alone or in aggregation
with other information covered by this Section, otherwise have led or may lead
to a material adverse effect on the Company, its assets, or its operations or
activities as presently conducted or as contemplated to be conducted after the
Closing Date, including, but not limited to, information relating to
governmental, employee, environmental, litigation and securities matters and
transactions with affiliates.

 

Section 2.06 Options or Warrants. There are no options, warrants, convertible
securities, subscriptions, stock appreciation rights, phantom stock plans or
stock equivalents or other rights, agreements, arrangements or commitments
(contingent or otherwise) of any character issued or authorized by the Company
relating to the issued or unissued capital stock of the Company (including,
without limitation, rights the value of which is determined with reference to
the capital stock or other securities of the Company) or obligating the Company
to issue or sell any shares of capital stock of, or options, warrants,
convertible securities, subscriptions or other equity interests in, the Company.
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of the Company Common Stock of the
Company or to pay any dividend or make any other distribution in respect thereof
or to provide funds to, or make any investment (in the form of a loan, capital
contribution or otherwise) in, any person.

 

Section 2.07 Absence of Certain Changes or Events. Since December 31, 2014 and
except as disclosed in an SEC Report:

 

(a) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company;

 

(b) the Company has not (i) amended its certificate of incorporation or bylaws
except as required by this Agreement; (ii) declared or made, or agreed to
declare or make any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its capital stock; (iii) waived any rights of value which in
the aggregate are outside of the ordinary course of business or material
considering the business of the Company; (iv) made any material change in its
method of management, operation, or accounting; (v) entered into any
transactions or agreements other than in the ordinary course of business; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
salaried employees whose monthly compensation exceed $1,000; or (viii) made any
increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees;

 

 
8


--------------------------------------------------------------------------------




 

(c) The Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent the
Company balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1,000), or canceled, or agreed to cancel, any debts or
claims (except debts or claims which in the aggregate are of a value less than
$1,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of the Company; or (vi) issued, delivered or
agreed to issue or deliver, any stock, bonds or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock), except in connection with this Agreement; and

 

(d) to its knowledge, the Company has not become subject to any law or
regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
the Company.

 

Section 2.08 Litigation and Proceedings. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company after
reasonable investigation, threatened by or against the Company or affecting the
Company or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind. The Company has no knowledge of any default on its part
with respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator, or governmental agency or instrumentality
or any circumstance which after reasonable investigation would result in the
discovery of such default.

 

Section 2.09 Contracts.

 

(a) The Company is not a party to, and its assets, products, technology and
properties are not bound by, any leases, contract, franchise, license agreement,
agreement, debt instrument, obligation, arrangement, understanding or other
commitments whether such agreement is in writing or oral (“Contracts”).

 

(b) The Company is not a party to or bound by, and the properties of the Company
are not subject to any Contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award; and

 

(c) The Company is not a party to any oral or written (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of the Company.

 

Section 2.10 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or to which any of its assets, properties or operations are subject.

 

Section 2.11 Compliance With Laws and Regulations. The Company has complied with
all United States federal, state or local or any applicable foreign statute,
law, rule, regulation, ordinance, code, order, judgment, decree or any other
applicable requirement or rule of law (a “Law”) applicable to the Company and
the operation of its business. This compliance includes, but is not limited to,
the filing of all reports to date with federal and state securities authorities.

 

Section 2.12 Approval of Agreement. The Board of Directors of the Company has
authorized the execution and delivery of this Agreement by the Company and has
approved this Agreement and the transactions contemplated hereby.

 

 
9


--------------------------------------------------------------------------------




 

Section 2.13 Material Transactions or Affiliations. There exists no contract,
agreement or arrangement between the Company and any predecessor and any person
who was at the time of such contract, agreement or arrangement an officer,
director, or person owning of record or known by the Company to own
beneficially, 5% or more of the issued and outstanding common stock of the
Company and which is to be performed in whole or in part after the date hereof
or was entered into not more than three years prior to the date hereof. Neither
any officer, director, nor 5% Shareholders of the Company has, or has had since
inception of the Company, any known interest, direct or indirect, in any such
transaction with the Company which was material to the business of the Company.
The Company has no commitment, whether written or oral, to lend any funds to,
borrow any money from, or enter into any other transaction with, any such
affiliated person.

 

Section 2.14 The Company Schedules. The Company has delivered to the
Shareholders the following schedules, which are collectively referred to as the
“Company Schedules” and which consist of separate schedules, which are dated the
date of this Agreement, all certified by the chief executive officer of the
Company to be complete, true, and accurate in all material respects as of the
date of this Agreement.

 

(a) a schedule containing complete and accurate copies of the Articles of
Incorporation and bylaws of the Company as in effect as of the date of this
Agreement;

 

(b) a schedule setting forth any information, together with any required copies
of documents, required to be disclosed in the Company Schedules by Sections 2.01
through 2.13.

 

The Company shall cause the Company Schedules and the instruments and data
delivered to the Shareholders hereunder to be promptly updated after the date
hereof up to and including the Closing Date.

 

Section 2.15 Valid Obligation. This Agreement and all agreements and other
documents executed by the Company in connection herewith constitute the valid
and binding obligation of the Company, enforceable in accordance with its or
their terms, except as may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

Section 2.16 OTC Marketplace Quotation. The Company Common Stock is quoted on
the OTCQB tier of the OTC Markets under the symbol “HGTW”. There is no action or
proceeding pending or, to the Company’s knowledge, threatened against the
Company by The Financial Industry Regulatory Authority, Inc. (“FINRA”) with
respect to any intention by such entity to prohibit or terminate the quotation
of the Company Common Stock on the OTCQB.

 

ARTICLE III

SHARE EXCHANGE

 

Section 3.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date (as defined in Section 3.02), (i) Wu,
Junri, holding all 50,000 shares of FDHG common stock, upon his agreement, shall
sell, assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, all of the shares of FDHG held by him; the objective of such
purchase (the “Exchange”) being the acquisition by the Company of all the issued
and outstanding shares of FDHG common stock. In exchange for the transfer of
such securities by the Shareholders, the Company shall deliver to the
Shareholders 59,620,000 shares of the Company’s common stock and 5,000,000
shares of the Company’s preferred stock (hereinafter, together, referred to as
the “Exchange Consideration”). At the Closing Date, the Shareholders shall, on
surrender of their certificates representing their FDHG shares to the Company or
its registrar or transfer agent, be entitled to receive a certificate or
certificates evidencing their ownership of the Exchange Shares.

 

Section 3.02 Closing. The closing (“Closing”) of the transactions contemplated
by this Agreement shall occur following completion of the conditions set forth
in Articles V and VI, and upon delivery of the Exchange Consideration as
described in Section 3.01 herein. The Closing shall take place at a mutually
agreeable time and place and is anticipated to close by no later than May 5,
2015, (the “Closing Date”).

  

Section 3.03 Closing Events. At the Closing, the Company, and FDHG shall
execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged,
and delivered), any and all certificates, opinions, financial statements,
schedules, agreements, resolutions, rulings or other instruments required by
this Agreement to be so delivered at or prior to the Closing, together with such
other items as may be reasonably requested by the parties hereto and their
respective legal counsel in order to effectuate or evidence the transactions
contemplated hereby.

 

 
10


--------------------------------------------------------------------------------




 

Section 3.04 Termination. This Agreement may be terminated by the Shareholders
or the Company only (a) in the event that the Company or FDHG do not meet the
conditions precedent set forth in Articles V and VI or (b) if the Closing has
not occurred by May 7, 2015. If this Agreement is terminated pursuant to this
section, this Agreement shall be of no further force or effect as to any party
hereto, and no obligation, right or liability shall arise hereunder.

 

ARTICLE IV

SFDHGIAL COVENANTS

 

Section 4.01 Access to Properties and Records. The Company and FDHG will each
afford to the officers and authorized representatives of the other full access
to the properties, books and records of the Company or FDHG, as the case may be,
in order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of the Company or FDHG, as
the case may be, as the other shall from time to time reasonably request.
Without limiting the foregoing, as soon as practicable after the end of each
fiscal quarter (and in any event through the last fiscal quarter prior to the
Closing Date), each party shall provide the other with quarterly internally
prepared and unaudited financial statements.

 

Section 4.02 Delivery of Books and Records. At the Closing, FDHG shall deliver
to the Company, the originals of the corporate minute books, books of account,
contracts, records, and all other books or documents of FDHG now in the
possession of FDHG or its representatives.

 

Section 4.03 Third Party Consents and Certificates. The Company and FDHG agree
to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.

 

Section 4.04 Actions Prior to Closing.

 

(a) From and after the date hereof until the Closing Date and except as set
forth in the Company Schedules or FDHG Schedules or as permitted or contemplated
by this Agreement, the Company (subject to paragraph (d) below) and FDHG
respectively, will each:

 

(i) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty;

 

(ii) maintain in full force and effect insurance comparable in amount and in
scope of coverage to that now maintained by it;

 

(iii) perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;

 

(iv) use its best efforts to maintain and preserve its business organization
intact, to retain its key employees, and to maintain its relationship with its
material suppliers and customers; and

 

(v) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws (including without
limitation, the federal securities laws) and all rules, regulations, and orders
imposed by federal or state governmental authorities.

 

(b) From and after the date hereof until the Closing Date, neither the Company
nor FDHG will:

 

(i) make any changes in their charter documents, except as contemplated by this
Agreement including a name change;

 

 
11


--------------------------------------------------------------------------------




 

(ii) take any action described in Section 1.07 in the case of FDHG or in Section
2.07, in the case of the Company (all except as permitted therein or as
disclosed in the applicable party’s schedules);

 

(iii) enter into or amend any contract, agreement, or other instrument of any of
the types described in such party’s schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or

 

(iv) sell any assets or discontinue any operations, sell any shares of capital
stock or conduct any similar transactions other than in the ordinary course of
business except as disclosed in the Company SEC Reports.

 

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:

 

Section 5.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by FDHG and the Shareholders in this
Agreement were true when made and shall be true at the Closing Date with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date (except for changes therein permitted by this Agreement).
FDHG shall have performed or complied with all covenants and conditions required
by this Agreement to be performed or complied with by FDHG prior to or at the
Closing. The Company shall be furnished with a certificate, signed by a duly
authorized executive officer of FDHG and dated the Closing Date, to the
foregoing effect.

 

Section 5.02 [Intentionally Omitted].

 

Section 5.03 Approval by the Shareholders. The Exchange shall have been approved
by the holders of not less than one hundred percent (100%) of the FDHG common
stock, including voting power, of FDHG, unless a lesser number is agreed to by
the Company.

 

Section 5.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 5.05 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of FDHG after the Closing Date on the basis as presently operated
shall have been obtained.

 

Section 5.06 Other Items.

 

(a) The Company shall have received a list containing the name, address, and
number of shares held by the Shareholders as of the date of Closing, certified
by an executive officer of FDHG as being true, complete and accurate; and

 

(b) The Company shall have received such further opinions, documents,
certificates or instruments relating to the transactions contemplated hereby as
the Company may reasonably request.

 

(c) The Company shall have received the FDHG Financial Statements as provided
for in Sections 1.04(a) and (b).

 

 
12


--------------------------------------------------------------------------------




 

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF FDHG

AND THE SHAREHOLDERS

 

The obligations of FDHG and the Shareholders under this Agreement are subject to
the satisfaction of the Company, or each FDHG Shareholders, as the case may be,
at or before the Closing Date, of the following conditions:

 

Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by the Company in this Agreement were true
when made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date.
Additionally, the Company shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied with by
the Company.

 

Section 6.02 [Intentionally Omitted.]

 

Section 6.03 [Intentionally Omitted.]

 

Section 6.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 6.05 [Intentionally Omitted].

 

Section 6.06 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of the Company after the Closing Date on the basis as presently
operated shall have been obtained.

 

Section 6.07 Shareholders Report.

 

The Shareholders shall receive a shareholders’ report reflective of all the
Company shareholders which does not exceed 10,380,000 shares of the Company
common stock issued and outstanding as of the day prior to the Closing Date and
no shares of preferred stock outstanding.

 

Section 6.08 Other Items.

 

(a) The Shareholders shall have received further opinions, documents,
certificates, or instruments relating to the transactions contemplated hereby as
the Shareholders may reasonably request.

 

(b) This Agreement shall have been executed by the holders of 100% of the shares
of FDHG common stock.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01 Brokers. The Company and FDHG agree that there were no brokers
involved in bringing the parties together or who were instrumental in the
negotiation, execution or consummation of this Agreement. The Company and FDHG
each agree to indemnify the other against any claim by any third person other
than those described above for any commission, brokerage, or finder’s fee
arising from the transactions contemplated hereby based on any alleged agreement
or understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.

 

 
13


--------------------------------------------------------------------------------




 

Section 7.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the State of Nevada, without
giving effect to the principles of conflicts of law thereunder. Each of the
parties (a) irrevocably consents and agrees that any legal or equitable action
or proceedings arising under or in connection with this Agreement shall be
brought exclusively in the state or federal courts of the United States with
jurisdiction in Las Vegas, Nevada. By execution and delivery of this Agreement,
each party hereto irrevocably submits to and accepts, with respect to any such
action or proceeding, generally and unconditionally, the jurisdiction of the
aforesaid courts, and irrevocably waives any and all rights such party may now
or hereafter have to object to such jurisdiction.

 

Section 7.03 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed as follows:

 

If to FDHG, to:

 

Wu Jun Rui, Director

Flat/RM C, 15/F, Full Win Commercial Centre

573 Nathan Road

Kowloon, Hong Kong, China

 

If to the Company, to:

 

Wilkie Wu, President

Flat/RM C, 15/F, Full Win Commercial Centre

573 Nathan Road

Kowloon, Hong Kong, China

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.

 

Section 7.04 Attorney’s Fees. In the event that either party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the prevailing party shall be reimbursed by the
losing party for all costs, including reasonable attorney’s fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

 

Section 7.05 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the other party all documents and other
materials obtained by it or on its behalf and shall destroy all copies, digests,
work papers, abstracts or other materials relating thereto, and each party will
continue to comply with the confidentiality provisions set forth herein.

 

Section 7.06 Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.

 

 
14


--------------------------------------------------------------------------------




 

Section 7.07 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party’s schedules delivered pursuant
to this Agreement.

 

Section 7.08 Third Party Beneficiaries. This contract is strictly between the
Company, the Shareholders and FDHG, and, except as specifically provided, no
director, officer, stockholder (other than the Shareholders), employee, agent,
independent contractor or any other person or entity shall be deemed to be a
third party beneficiary of this Agreement.

 

Section 7.09 Expenses. Subject to Section 7.04 above, whether or not the
Exchange is consummated, each of the Company and FDHG will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.

 

Section 7.10 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 7.11 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of two years.

 

Section 7.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 7.13 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

Section 7.14 Best Efforts. Subject to the terms and conditions herein provided,
each party of FDHG and the Company shall use its best efforts to perform or
fulfill all conditions and obligations to be performed or fulfilled by it under
this Agreement so that the transactions contemplated hereby shall be consummated
as soon as practicable. Each party of FDHG and the Company also agrees that it
shall use its best efforts to take, or cause to be taken, all actions and to do,
or cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective this Agreement and the
transactions contemplated herein.

 

 
15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

[hgwt_ex101001.jpg] 

 

 
16


--------------------------------------------------------------------------------




 

COMPOSITE EXHIBIT A

 

SHAREHOLDERS SIGNATURE PAGE

 

PURCHASER NAME

  No. of Shares of the Company’s Common Stock  

LIN JIE WU

 

10,000,000

 

JUN MIN WU

   

10,000,000

 

LI TANG

   

10,000,000

 

HAO WU

   

8,600,000

 

YUHUA YANG

   

5,000,000

 

YANQIN LIU

   

4,620,000

 

XUANBO ZHANG

   

100,000

 

SHANQIANG SONG

   

100,000

 

YUHONG WU

   

100,000

 

MENGKE WU

   

100,000

 

WEI QI

   

100,000

 

QINGQUAN CHEN

   

100,000

 

DONGHONG HUANG

   

100,000

 

XIAOHUA WU

   

100,000

 

MEIQIN LI

   

100,000

 

MIANYING CAI

   

100,000

 

XIAOGUANG ZHANG

   

100,000

 

AIXIA WAN

   

100,000

 

HUANHUAN YANG

   

100,000

 

YATING CHENG

   

100,000

 

HAITAO LAI

   

1,000,000

 

YUBO CAI

   

1,000,000

 

WENZHU MA

   

1,000,000

 

JIEXIU WU

   

1,000,000

 

SHULAN YANG

   

1,000,000

 

ZEFENG MA

   

1,000,000

 

ZECHAO MA

   

1,000,000

 

ZHICHENG WANG

   

1,000,000

 

WENLI HUANG

   

1,000,000

 

LIN HUANG

   

1,000,000

 

 

PURCHASER NAME

  No. of Shares of the Company’s Preferred Stock  

 

   

XINYUAN YANG

 

5,000,000

 

 

 
17


--------------------------------------------------------------------------------




 

[hgwt_ex101002.jpg]

 

 
18


--------------------------------------------------------------------------------




 

 

HAVE GUN WILL TRAVEL ENTERTAINMENT, INC.

 

Share Exchange Agreement

 

FDHG Schedules

 

 
19


--------------------------------------------------------------------------------




 

 

Company Schedules

 

 

20

--------------------------------------------------------------------------------

